DETAILED ACTION
Response to Arguments
Applicant's arguments, with respect to Objections to the Specification and Claims, see p.11, filed on 26 March 2021 have been fully considered and are persuasive.  The previous Objections to the Specification and Claims are withdrawn after Specification and Claim 10 being amended.
Applicant's arguments, with respect to Double Patenting Rejections, see p.11-12, filed on 26 March 2021 have been fully considered and are persuasive.  The previous Double Patenting Rejection are withdrawn after Terminal Disclosure has been filed and approved.
Applicant’s arguments, see p.12-18, filed on 26 March 2021, with respect to 35 U.S.C. §103 rejection to Claim 5 have been fully considered but they are not persuasive.
Applicant argues Chesavage fails to limitation of Claim 5 by citing Specification of [00275].  The Examiner respectfully disagrees.  Claim 5 recites further including at least one electronic luminance component, wherein the at least one electron luminance component is not calculated within the at least one display.  [00275], as Applicant argues, the electronic luminance component, or Y, can be calculated using weighted values of each primary (p.16 second paragraph line 3-4).  Luminance can be calculated from linear RGB components.  Chesavage teaches obtaining RGB value via inverting CYM value.  Therefore Chesavage teaches the update luminance component can be obtained without calculation.
 1/8/15, see p.14-18, filed on 26 March 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §103 rejections to Claims 1-11 and 13-21 are withdrawn after Claims 1/8/15 being amended.
	
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the set of saturation data is used to extenda set of hue angles for the first set of color channel data and the second set of color channel data as claimed in independent claims 1/8/15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUN HE/Primary Examiner, Art Unit 2613